Case 8:19-cv-01069-JLS-JDE Document 34 Filed 01/22/20 Page 1 of 2 Page ID #:336




   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 10
 11    INEZ ELLISTON, et al., individually   CASE NO. 8:19-CV-1069-JLS-JDE
       and behalf of all others similarly
 12    situated,
                                             JOINT STIPULATION AND
 13               Plaintiffs,                ORDER TO STAY ALL
       vs.                                   DEADLINES PENDING
 14                                          RESOLUTION OF CLASS
       HYUNDAI MOTOR COMPANY,                SETTLEMENT APPROVAL
 15    HYUNDAI MOTOR AMERICA, KIA            PROCESS CURRENTLY UNDER
       MOTORS CORPORATION, and KIA           REVIEW
 16    MOTORS AMERICA, INC.,
 17               Defendants.                [L.R. 83-1.4]
 18                                          The Hon. Josephine L. Staton
 19                                          Trial Date: None Set
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:19-cv-01069-JLS-JDE Document 34 Filed 01/22/20 Page 2 of 2 Page ID #:337




   1        Plaintiffs in the above-captioned action and defendants Hyundai Motor
   2 America, Inc., Hyundai Motor Company, Kia Motors America, Inc., and Kia Motors
   3 Company have filed a Joint Stipulation To Stay All Deadlines Pending Resolution
   4 of Class Settlement Approval Process Currently Under Review. Having considered
   5 the parties’ submission, the Court HEREBY ORDERS:
   6        All pending deadlines in this action are stayed, including the Case
   7 Management Conference scheduled for January 31, 2020, pending the outcome of
   8 the class settlement approval process currently under review in In re: Hyundai and
   9 Kia Engine Litigation;
 10         Defendants Motion to Stay or Dismiss is dismissed without prejudice (Doc.
 11 28);
 12         Upon resolution of the class settlement approval process currently under
 13 review, the parties will provide a status update to the Court within 30 days.
 14
 15
       DATED:
 16
                January 22, 2020
 17                                                       Hon. Josephine L. Staton
                                                         United States District Judge
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -2-
